DETAILED ACTION
1)
Applicant’s election without traverse of invention III, drawn on claims 215-216, 253-254, 260, 260, 265, 270, 273-274, 280, in the reply filed on 2/25/2022, is acknowledged.
Claims 1, 12, 49-50, 56, 61 66, 69-70, 74, 85-86, 123-124, 130, 135, 140,      143-144, 148, 186-187, 193, 198, 203, 206-207, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
2)       Claims 1, 12, 49-50, 56, 61 66, 69-70, 74, 85-86, 123-124, 130, 135, 140,       143-144, 148, 186-187, 193, 198, 203, 206-207, status identifiers are to recite                - (Withdrawn) - . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   3)       Claim 274 is rejected under 35 U.S.C. 112(b), second paragraph, as being 
Claim 274 recites the limitation "after calendering" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     4)       Claims 215-216, 254, 270, 273-274, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Parker et al. (US 2017/0328005).  
Claim 215: Parker discloses a paperboard coated with a base coat that includes a water-soluble binder and a pigment and a top coat that includes a water-soluble binder and pigment ([0036], [0039], [9956], (claims 1, 6-7, 10-12).  Parker discloses the 
Claim 216: the invention is disclosed per claim 215, above.   Natural biodegradable binders are disclosed (claims 9-11). 
Claim 254: the invention is disclosed per claim 215, above.   The binder to pigment ratio is disclosed ([0039], claims 6, 7).
Claim 270: the invention is disclosed per claim 215, above.   The coat is 6 to 10 pounds per 3000 square feet of the paperboard substrate ([0008], claim 18).
Claim 273: the invention is disclosed per claim 215, above.   The coating does not include latex.  
Claim 274: the invention is disclosed per claim 215, above.   PPS roughness of less than 3.5 is disclosed ([0061], Table 6, Pages 7-8).                                                                                                                                                   5)       Claims 253, 280, are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. 
Claim 253: the invention is disclosed per claim 215, above.   The pigment that includes calcium carbonate and platy clay are disclosed ([0031]-[0034], claim 16).  Parker is silent on the amount of calcium carbonate, however, it would have been obvious to one skilled in the art at the time the invention was filed that the amount of calcium carbonate be optimize in order to obtain desired the coating protection.
Claim 280: the invention is disclosed per claim 215, above.  The coated paperboard ink holdout is a physical property and not a structure. Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious. 
6)       Claims 260, 265, are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. in view of Branston et al. (US 2010/0190012).
           Claim 260: the invention is disclosed per claim 215, above.  Parker does not disclose that the coating includes a crossinker.  Branston discloses a coating that includes a crosslinker (claims 19-21, [0095]-[0099]).  It would have been obvious to combine the teachings of Parker and Branston and include the crosslinker in optimum amount because the crosslinker would provide for improved coating protection of the paperboard of Parker. 
Claim 265: the invention is disclosed per claim 215, above.  Parker does not disclose that the coating includes a humectant.  Branston discloses a coating that includes a humectant compound (claims 20-21).  It would have been obvious to combine the teachings of Parker and Branston and include the humectant because the humectant in optimum amount would provide for improved coating protection of the paperboard of Parker


Conclusion
7)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748